COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-16-00108-CR


TIMOTHY EDWARD DEPAEPE                                          APPELLANT

                                        V.

THE STATE OF TEXAS                                                    STATE


                                     ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1387145D

                                     ----------

                          MEMORANDUM OPINION1

                                     ----------

     On March 15, 2016, Appellant Timothy Edward Depaepe signed and filed

a pro se notice of appeal from the trial court’s April 17, 2015 judgment (or

perhaps from the trial court’s May 18, 2015 judgment nunc pro tunc). Although

we have notified Appellant of our concern that we lack jurisdiction over this




     1
         See Tex. R. App. P. 47.4.
appeal because the notice of appeal was not timely filed, we have not received a

response.2 Accordingly, we dismiss this appeal for want of jurisdiction.3

                                                     PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 16, 2016




      2
          See Tex. R. App. P. 25.2(b), 26.2(a)(1).
      3
          See Tex. R. App. P. 43.2(f).


                                           2